Perlin, J. Claimant has, for many years, furnished elevator service to the East Moline State Hospital at East Moline, Illinois at the agreed rate of $110.00 per month. Through inadvertence, mistake, and oversight in the billing department, claimant failed to submit a regulation invoice voucher form for services rendered by it during the month of March, 1959. This error was discovered on or about March 15, 1960, by which date the biennial appropriation had lapsed. Claimant subsequently filed this claim. Respondent has adopted the Departmental Report, and has stipulated to the amount of the claim herein and to the facts accounting for its non-payment. There being no question of law or fact in controversy, an award is hereby made to claimant in the sum of $110.00.